NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAY 30 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

MILAUDI KARBOAU,                                 No. 13-35585

               Plaintiff - Appellant,            D.C. No. 3:12-cv-05045-BHS

  v.
                                                 MEMORANDUM*
LOWELL CLARK (GEO); et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Former detainee Milaudi Karboau appeals pro se from the district court’s

judgment dismissing his action under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging claims concerning his

detention at Northwest Detention Center, a federal immigration facility. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a sua sponte dismissal for

failure to state a claim, Barrett v. Belleque, 544 F.3d 1060, 1061 (9th Cir. 2008 )

(per curiam), and we affirm.

      The district court properly dismissed Karboau’s claims against the

Department of Homeland Security (“DHS”), Immigration and Customs

Enforcement (“ICE”), DHS and ICE officials in their official capacity, and two

fellow detainees because a Bivens claim is not available against federal agencies,

federal agents in their official capacity, or private individuals. See FDIC v. Meyer,

510 U.S. 471, 486 (1994) (no Bivens claims against federal agencies); Consejo de

Desarrollo Economico de Mexicali, A.C. v. United States, 482 F.3d 1157, 1173

(9th Cir. 2007) (no Bivens suit against agents in their official capacity); Morgan v.

United States, 323 F.3d 776, 780 (9th Cir. 2003) (Bivens claim lies against agents

in their individual capacity acting under color of federal law).

      The district court properly dismissed Karboau’s Eighth Amendment claims

against individual employees of the private entity running the federal detention

center because Karboau’s exclusive remedy for such claims is pursuant to state tort

law. See Minneci v. Pollard, 132 S. Ct. 617, 626 (2012) (federal inmate has no

Bivens claims against private employees working at a privately operated federal

prison for denial of medical care or similar conduct that typically falls within the


                                           2                                    13-35585
scope of traditional state tort law). As to Karboau’s remaining retaliation, due

process, equal protection, and access-to-courts claims against these individuals,

Karboau failed to allege facts showing that defendants violated his rights despite

opportunities to amend. See Abagninin v. AMVAC Chem. Corp., 545 F.3d 733,

742 (9th Cir. 2008) (conclusory allegations are insufficient to state a claim); Bruns

v. Nat’l Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir. 1997) (“[A] liberal

interpretation of a civil rights complaint may not supply essential elements of the

claim that were not initially pled.” (citation and internal quotation marks omitted)).

      The district court properly dismissed Karboau’s claims against individual

ICE agents because, despite multiple opportunities to amend and generous

extensions of time, Karboau failed to allege facts showing that they violated his

constitutional rights. See Morgan, 323 F.3d at 780 (elements of a Bivens claim);

Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638 (9th Cir. 1988) (court may sua

sponte dismiss for failure to state a claim if plaintiff cannot possibly win relief).

      AFFIRMED.




                                            3                                     13-35585